DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on November 10, 2020 have been received and entered. Claims 1-9, 15-21 have been canceled, while claims 10-14, 22-24 have been amended. Claims 25-31 are newly added. Claims 10-14, 22-30 and 31 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of claims 10-18 (group II) in the reply filed on May 20, 2020 was acknowledged. 
Priority
This application is a divisional of application no 14/006,954 filed on 12/03/2013, which is a 371 of PCT/US2012/030005 filed on 03/21/2012 that claims priority from US provisional application no 61/466,667 filed on 03/23/2011.
Claims 10-14, 22-30 and 31 are under consideration.

Maintained & New-Claim Rejections - 35 USC § 112-necessistated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14, 22-30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
 an in vitro
transfecting the mouse ES cells with an expression vector comprising a nucleic acid encoding a Z-SCAN4 delta C protein as set forth in SEQ ID NO: 25, and
b) culturing the transfected mouse ES cell population in culture medium such that the Zscan4-deltaC protein as set forth in SEQ ID NO: 25  is expressed.
or  (B)	an in vitro method of prolonging  pluripotency or increasing telomere length of a mouse embryonic stem (ES) cells, said method comprising, 
transfecting the mouse ES cells with an expression vector comprising a nucleic acid encoding a recombinant Zscan4-ERT2 fusion protein as set forth in SEQ ID NO: 22 or 23,  and
culturing the transfected mouse ES cell population in culture medium lacking tamoxifen such that the Zscan4-ERT fusion protein is expressed.
does not reasonably provide enablement for prolonging pluripotency, frequency of ZScan-4+ cells and/or telomere length in any other stem cells, ES cells or iPSC from any other species, culturing any other stem cell transfected with any other variant of Zscan4-ERT2 fusion cultured in a medium lacking tamoxifen to prolong pluripotency or increasing telomere length of a mouse or using nucleic acid encoding any other ZSCAN-delta C protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.

Claims broadly reads on a method of enhancing or prolonging the pluripotency, frequency of Zscan4-positive cells, promoting genome stability or increasing telomere length, or both in any stem cells via any mean under in vitro condition. The specification broadly discloses increasing the frequency of Zscan4 activation in mouse ES cells not only enhances, but maintains their developmental potency in long-term cell culture (see para. 6). Figure 1 shows constitutive expression of a Zscan4c-ERT2 fusion protein increases the number of Zscan4+ ES cells. The specification discloses transfecting a CAG-Zscan4-ERT2 plasmid into MC1-ZE3 cells, it was found that the constitutive expression of Zscan4-ERT2 in ES cells increased the fraction of Em+ cells even in the Tmx- condition (FIG. 1B). Adding Tmx to the culture media further increased the fraction of Em+ cells, but also made ES cells (both Em+ and Em- cells) flatter, resulting in the flattening of ES cell colonies--a deviation from the typical pluripotent ES colony morphologies (FIG. 1B). The results were further confirmed by quantitative assays for five independent clones: the constitutive expression of Zscan4-ERTs even in the absence of Tmx caused a 3-fold increase of Em+ cells by the flow cytometry analysis (FIG. 1C) and 5-fold increase by the qRT-PCR analysis (FIG. 1D); and addition of Tmx to the medium caused further 2-fold and 1.2 fold increase, respectively (FIGS. 1C-1D).The specification has exemplified Tmx+ conditions slowed down the proliferation of ES cells (FIG. 6B) and made ES cells flatter (FIG. 6C). When the Tmx is removed from the medium after 10 passages in the Tmx+ conditions, the cell proliferation and morphology returned to normal (FIGS. 6B-6C), suggesting that effects of Tmx on the V6.5 ZERT2 cells were reversible. The specification further discloses vectors encoding either C-terminal truncated (lacking all four zinc finger domains) or N-terminal truncated (lacking the SCAN domain) Zscan4 were constructed. FIG. 2A provides a schematic of the structure of Zscan4c, Zscan4c-ERT2, Zscan4c-.DELTA.C and Zscan4c-.DELTA.N proteins. The amino acid sequence of Zscan4c-DELTA.C is set forth herein as SEQ ID NO: 25. The results indicate that Zscan4c-.DELTA.C functions in a manner similar to Zscan4-ERT2 (Tmx- condition).  However, instant specification fails to provide guidance to correlate the finding to an in vivo condition or prolonging the pluripotency of any other stem cells or using any other Zscan4-deltaC variants. Given broadest reasonable interpretation claims embrace genetically modifying any stem cells in any host or introducing an isolated nucleic acid encoding recombinant polypeptide selected from a Zscan4-ERT2 fusion protein and a Zscan4-deltaC protein directly into stem cells of any host animal tissues. 
The claims embrace using a genus, i.e., any nucleic acid encoding any nucleic acid encoding  Zscan4-delta C comprising a deletion of at least one zinc finger domain that may include deletion in one and all domains at c-terminus. A review of the full content of the 2H2-type ZNF motifs (Figure 5D). The specification teaches mutagenesis and coIP experiments to map its Uhrf1-interaction region or regions. Deletion of the ZNF domain (all four ZNF motifs) or the ZNF4 motif alone abolished its interaction with Uhrf1, whereas deletion of the other three ZNF motifs individually or the SCAN domain had no effect (Figure 5D) (Dan et al Cell Reports 2017, 20, 1936–1949). Further, it is well established that transcription factors frequently consist of modular elements that include a DNA-binding domain and one or more separable effector domains that may activate or repress transcriptional initiation.  Williams et al (Mol. Cell Biol. , 1999, 119(12) 8526-8535) disclose the function for the SCAN domain that is capable of mediating association between specific members of the SCAN domain family of zinc finger transcription factors. In the instant case, it is unclear how much deletion at c-terminus of Zscan4 and that the structural integrity of SCAN domain is required for self-association or association with other SCAN domain partners (see figure 3). Collins et al (Zinc Finger Proteins: From atomic contact to cellular function lands Bioscience, 2005, pages 156-167) teaches that Zscan4c needs to form a dimer to activate transcription and that the deletion of the Zinc finger domain would result in an inactive transcription factor (see D3, page 162). An artisan would have to perform undue experimentation to make multiple truncation at C-terminus of ZSCA4 to determine if inactivation of the Zinc finger domain of Zscan4 by fusion with a ER domain or by any deletion at c-terminus does not inactivate the function of Zscan4 in mouse ES cells to make and use the invention without reasonable expectation of success. 
Claims are also directed to a method of enhancing or prolonging the pluripotency, frequency of Zscan4-positive cells, promoting genome stability or increasing telomere length, or both in any stem cells. In the instant case, claims require one active step of transfecting any stem cells with a nucleic acid encoding a recombinant polypeptide selected from Zscan4-ERT2 fusion protein and Z-SCAN4 delta C protein. There is no evidence to indicate that endogenous promoter of the Zscan4 is inactive in mouse ES or any pluripotent cell that are maintained in pluripotent state and do not undergo differentiation. The specification prophetically contemplates using any stem cells derived from any organism. However, no characterization of any serially passaged human ES cells or any other stem cells are presented. It appears that the data is limited to mouse embryo and mouse ES cell. The specification fails to provide an enabling support commensurate with full scope of the claimed invention, particularly since it is generally known that human ES cells and other adult stem cells differ in many important ways. For instance, human ES cells are euploid, meaning they carry the normal complement of chromosomes. In contrast, human EC cells are aneuploid with many karyotypic changes; many of them being case-specific and their chromosomes are distinctly abnormal. The ability of both cell types to differentiate into various tissue types has been explored by injecting human ES and EC cells into immuno-compromised mice. It is emphasized that art teaches that the differentiation and pluripotency of human EC cells does not equal that of human ES cells. In addition, Andrews et al in vitro and in vivo. Koestenbauer states, “[a]lthough mES and hES are derived from mammals, but they cannot be looked at as being one and the same. While basic information for hES can be derived from mES, such information does not correspond on a one-to-one basis”. There are a few surface markers and transcriptional factors shown to be exclusively expressed in embryonic stem cells and that classify such cells as pluripotent cells. On the other hand, mES and hES show differences in their responsiveness to extrinsic signals and in the expression of various markers between human and mES cells (see Koestenbauer et al Am J Reprod Immunol. 2006; 55(3):169-80 page 171, col.1, para. 3). The mouse and human ES cells differ in morphology and growth properties (see page 176, col. 2, para. 2). These teachings clearly demonstrate the undeveloped state of the art most closely related to the instant invention. Furthermore, the art teaches that even the limited understanding of the signaling pathways responsible for self-renewal in murine ES cells does not extend to other species of mammal such as humans ES cells. Sato et al. teaches that the ability of LIF/Stat-3 signaling to support self-renewal of murine ESCs does not extend to human ESCs, which differentiate in spite of the presence of LIF (see especially the second paragraph in the left column on page 61). These teachings clearly show that expression studies performed in mouse embryo and mouse ES cells cannot be readily extended to other species of stem cells derived from a mammal. Given the lack of guidance provided by the specification, one of skill in the art would be left to speculate as to the conditions and/or steps necessary for identifying any subpopulation of any stem cell or pluripotent/ES cell by detecting the reporter expression of Zscan4. The claims are drawn to a method of increasing genome stability and elongating telomeres in mouse induced pluripotent stem cells by transfecting cells with a nucleic acid encoding Zscan4c. The specification teaches carrying out the method using mouse ES cells. As stated before the art holds the ES cells of different species are quite different and iPS cells also differ in some respects from ES cells. The specification teaches that in mouse ES cells, induction of Zscan4c expression differentially alters expression of over 500 genes. The specification does not teach any other type of cell, i.e. human ES cell or any iPS cell that reacts in the same way as mouse ESCs to overexpression of Zscan4c. Hanna (2009, Cell Stem Cell, 4:513-524;) contrasts iPS cells with mouse ES cells. Chin (Cell Stem Cell, 2009, 5:111-123) also highlights the distinctness between mouse ES and iPS cells. Because the mechanism of action of Zscan4c is unknown, the specification teaches the claimed effect of Zscan4c overexpression only in mouse ESCs and not iPSCs as claimed, and because the art teaches that ESCs and iPSCs are different, it would require undue experimentation to determine how to obtain the desired effects on iPSCs using a nucleic acid encoding Zscan4-ERT or Zscan4-ERT deltaC protein. An artisan would have to perform undue experimentation to make and use the invention without reasonable expectation of success.  Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. In the instant case, although the relative level of skill in the art is high, extending the 
Therefore, in view of the quantity of experimentation necessary to determine the parameters listed above, the lack of direction or guidance provided by the specification correlating to any stem cells cell other than mouse ES or any other variant of nucleic acid encoding ZSCAN-4 delta C, the unpredictable state and undeveloped state of the art, it would have required undue experimentation for one skilled in the art to make and/or use the claimed invention commensurate with full scope of the claims.

Response to arguments
Applicant disagree with the rejection arguing Claims 10-12 have been amended to recite an “in vitro method”, and to require transfecting “with an expression vector comprising a nucleic acid molecule encoding a Zscan4-AC protein” and culturing the transfected cells “such that the Zscan4-AC protein is expressed.” Similarly, new independent Claims 23-25 recite an “in vitro method”, and require transfecting “with an expression vector comprising a nucleic acid molecule encoding a Zscan4- ERT fusion protein” and culturing the transfected cells “such that the Zscan4-ERT fusion protein is expressed.” As the data presented in the application as filed enables the scope of the methods as currently claimed, Applicants respectfully request that this rejection be withdrawn. Applicants’ arguments have been fully considered, but are not found persuasive.
Applicants’ amendment of base claim has been amended to recite an “in vitro method”, only in part obviates the grounds for rejection. It was indicated that the disclosure is not enabled for prolonging  pluripotency, frequency of ZScan-4+ cells and/or telomere length of any other stem cells,  ES cells or iPSC from any other species  or a nucleic acid encoding any other ZSCAN-delta C protein as broadly claimed. In absence of any specific rebuttal rejection is maintained for the reasons of record. 

2) The claims are broad with regard to the using a genus, i.e., any nucleic acid encoding any nucleic acid encoding  Zscan4-delta C comprising a deletion of at least one zinc finger domain that may include deletion in one and all domains at c-terminus or  ZSCAN-ERT2  . A review of the full content of the specification indicates amino acid sequence of a mouse Zscan4c-ERT2 fusion protein as set forth in SEQ ID NO; 22 and amino acid sequence of a human ZSCAN4-ERT2 fusion protein as set forth in SEQ ID NO: 23 or amino acid sequence of mouse Zscan4c-.deltaC (lacking all four zinc finger domains or sequence at c-terminus) as set forth in SEQ ID NO: 25 are essential to the operation and function of the claimed invention. It is relevant to note that newly added claims 25-27 recite culturing the transfected cells population in culture medium lacking tamoxifen and said fusion protein is expressed. The guidance provided in the specification is limited to constitutive expression of Zscan4-ERT2 as set forth in SEQ ID NO 22 or 23 in mouse ES cells increases the fraction of Em+ cells even in the  absence of Tmx- condition (FIG. 1B). There is no evidence on record that any variant of fusion of Zscan4-ERT2 would function is same manner as exemplified for SEQ ID NO: 22 or 23 in absence of medium containing tamoxifen. The specification indicates over expression of said sequences enhance the naturally occurring Zscan4 effects by increasing the number of endogenous Zscan4+ cells (example 2). The specification fails to describe what DNA molecules fall into this genus. Post filing art by Dan et al disclose that Zscan4 has an N-terminal SCAN domain and a C-terminal zinc finger (ZNF) domain with four C2H2-type ZNF motifs (Figure 5D). The specification teaches mutagenesis and coIP experiments to map its Uhrf1-interaction region or regions. Deletion of the ZNF domain (all four ZNF motifs) or the ZNF4 motif alone abolished its interaction with Uhrf1, whereas deletion of the other three ZNF motifs individually or the SCAN domain had no effect (Figure 5D) (Dan et al Cell Reports 2017, 20, 1936–1949). Further, it is well established that transcription factors frequently consist of modular elements that include a DNA-binding domain and one or more separable effector domains that may activate or repress transcriptional initiation.  Williams et al (Mol. Cell Biol., 1999, 119(12) 8526-8535) disclose the function for the SCAN domain that is capable of mediating association between specific  (see figure 3). Collins et al (Zinc Finger Proteins: From atomic contact to cellular function lands Bioscience, 2005, pages 156-167) teaches that Zscan4c needs to form a dimer to activate transcription and that the deletion of the Zinc finger domain would result in an inactive transcription factor (see page 162). An artisan would have to perform undue experimentation to make multiple truncation at C-terminus of ZSCA4 to determine if inactivation of the Zinc finger domain of Zscan4 by fusion with a ER domain or by any deletion at c-terminus does not inactivate the function of Zscan4 in mouse ES cells to make and use the invention without reasonable expectation of success. The specification fails to discuss how these different truncations relate in function. It is not known if there is functional redundancy or even functional conservation. Thus, without further characterization, one cannot assume that the effects of any truncated ZSCAN-delta C or ZSCAN-ERT overexpression will be the same as mouse Zscan-deltaC  as set forth in SEQ ID NO: 25 or ZSCA-ERT2 as set forth in SEQ ID NO:22 or 23. For reasons set forth above, this aspect of the rejection is maintained as neither Zscan4-delta C of different truncations or any other variant  has been characterized structurally or functionally and therefore, the sparse amount of data obtained with other variant, specific sequence exemplified cannot be extrapolated to other variants, especially in light of the unpredictability as discussed above. 

New & Maintained -Claim Rejections - 35 USC § 103--necessitated by amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12, 13-14, 25-30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ko et al (WO 2008/118957, dated 10/02/2008)/Ko et al (US20120156305, dated 0621/20/12, EFD09/04/2009), Storm et al (The Journal of Biological Chemistry, 2007, . 
Claim interpretation: claims are rejected for the breadth of the claims. Instant rejection is applied to the extent prior art teaches the same active method steps of (i) transfecting stem cell with a nucleic acid encoding Zscan4-ERT fusion protein and (ii) culturing the cells in medium with or without tamoxifen. Claims are also rejected for the breadth of the claims to the extent they read on  transfecting mouse ES cells with construct encoding Zsca4 delta C  as disclosed in ‘957 (see figure 2B, Zscan4A)) and culturing said stem cell without any specific outcome. 
With respect to claim 25-27, 28-29, Ko et al (957’) teach a method of prolonging the pluripotency of a mouse ES cell comprising transfecting the mouse ES cell with a nucleic acid encoding Zscan4 (see, claims 1, 2, 10-11 and 13, pages 13 and 19 example 6-7) and a method of increasing the frequency of Zscan4-positive cells in a ES cell population (see claims 13-15). Likewise, Ko et al (‘305) teach a method of increasing genome stability or increasing telomere length in an isolated mouse ES, said method comprising transfecting the mouse ES cell with a nucleic acid encoding Zscan4 (see page 39, claims 1-4, 7 and 10, 22-24)
Ko et al teach that that isolated nucleic acid encoding a Zscan4 polypeptide incudes a specific antigenic epitope found on a full-length Zscan4 (see pages 28, 29, lines 26-30). Ko teaches making fusion proteins with Zcan4. Ko further teaches one of skill in the art can readily produce fusion proteins including a Zscan4 polypeptide and a second polypeptide of interest (see page 29, lines 1, 7-8). It is further disclosed that a linker can be included between the Zscan4 polypeptide and the second polypeptide of interest. Fusion proteins include, but are not limited to, a polypeptide including a Zscan4 polypeptide and a marker protein. It is relevant to note that Ko(‘957) teach SEQ ID NO: 20 that has 100% sequence identity to residue 1 to 506 of SEQ ID NO: 22. Ko (‘957) further teaches SEQ ID NO: 30 that has 100% sequence identity to amino acid residue 1-433 of SEQ ID NO: 23 (see sequence search report and sequence alignment below) (limitation of claims 30-31).  Regarding claim 10-14,  Ko et al disclose three genes, Zscan4a, Zscan4b, and Zscan4e, encoded ORFs of 360, 195 and 195 amino acids, respectively, which included the SCAN domain, but not the four zinc finger domains and therefore Zscan4a is ZSCA4 delta C (FIG. 2B). Ko teaches a method, comprising increasing the expression of Zscan4 in the mouse ES cell by increasing the expression of Zscan4a, wherein increasing the expression



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
Ko differ from claimed invention by not explicitly disclosing that the vector comprises a nucleic acid molecule encodes a human Zscan4-ERT2 fusion protein. 
Storm et al. teaches a stem cell transcription factor-ERT2 fusion protein construct to study enforced expression of nanog in ES cells. It is further disclosed Nanog estrogen receptor 
Genbank accession no ABS12112 teaches residue ERT2 amino acid sequence that has over 99% sequence identity to residue to 505-823 of SEQ ID NO: 22 and over 100% sequence identity to residue 434-730 of SEQ ID NO: 23 with a three amino acid linker sequence. 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to overexpress human ZSCAN4 in human ES cells would be motivated to modify the method of prior art by combining the teachings of Ko et al. by fusing the human ZSCAN4 or ZSCAN4C (100% sequence identity to aa 1-504 or aa 1 to 434 that has 100% sequence identity to SEQ ID NO 22 and 23  of Ko respectively) with ERT2 (~100% sequence identity to amino KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicant disagree with the rejection arguing as three different published applications of Ko et al., belonging to two separate patent lineages, are cited as primary references. Applicant argue that the specific references to disclosures of Ko et al. of the pending Office Action do not indicate which of the three Ko et al. references are relied upon. Applicant argues that "culturing the transfected stem cell or stem cell population in culture medium lacking tamoxifen such that the Zscan4-ERT fusion protein is expressed." Applicant argue that The publications of Ko merely contemplate the production of Zscan4 fusion proteins, and the only types of Zscan4 fusion proteins explicitly mentioned are a polypeptide including a Zscan4 polypeptide and a marker protein. Specifically, Ko discloses that in "one embodiment that the marker protein can be used to identify or purify a Zscan4 polypeptide fusion proteins include, but are not limited to, green fluorescent protein, six histidine residues, or myc and a Zscan4 polypeptide" (paragraph 
In response, it should be noted that claims 10-12 and 25-27 each set of independent claim recite the same active step of either (i) enhancing pluripotency (ii) increasing frequency of Zscan-4 positive cell or (iii) promoting genome stability. In order to address the preamble of each of these embodiment two Ko references are applied in alternative. Ko (WO 2009/118957) teaches a method of prolonging the pluripotency of a mouse ES cell  or increasing the frequency of Zscan4-positive cells in a ES cell population, said method comprising transfecting the mouse ES cell with a nucleic acid encoding Zscan4 (see, claims 1, 2, 10-11 and 13, pages 13 and 19 example 6-7 and  claims 13-15). Likewise, Ko (US20120156305 hereafter ‘305) is applied to  the extent the art teaches a method of increasing genome stability or increasing telomere length in an isolated mouse ES, said method comprising transfecting the mouse ES cell with a nucleic acid encoding Zscan4 and culturing said transfected cells in a medium to express said Zscan protein (see page 39, claims 1-4, 7 and 10, 22-24). Thus, both Ko references (‘957 and ‘305) teach transfecting the mouse ES cell with a nucleic acid encoding Zscan4 to either (i) enhance pluripotency (ii) increase frequency of Zscan-4 positive cell (as in 957) or (iii) promoter genome stability (‘305). Applicants have further engaged in selective reading of the teachings of Ko to formulate the grounds for teaching away by suggesting that the references merely contemplate the production of Zscan4 fusion proteins, and the only types of Zscan4 fusion proteins explicitly mentioned are a polypeptide including a Zscan4 polypeptide and a marker protein. In response, Applicant should note that Ko explicitly reported that expression of Zscan4 inhibits the . Ko teaches making fusion proteins with Zcan4. Ko et al teach characterization of Zscan4 and further reported that transient and specific expression at the late 2-cell embryonic stage and in embryonic stem cells. This allowed to demonstrate about 3-5% of ES cells as Zscan4 positive cells (Zscan) (figure 12 example 7) at any given time and suggesting a transient state of ES cells (emphasis added). Ko et al states “Zscan4 expression is only detected in a subpopulation of undifferentiated stem cells. Thus, expression of Zscan4 plays an important role in maintaining ES cells in an undifferentiated state, which is necessary for ES cell viability and proliferation. Further, Zscan4 is also important in allowing outgrowth of ES cells from blastocysts (see page 27, line 20-26). Ko et al contemplate increasing the expression to at least 20%-200% increase in the amount of Zscan4 mRNA or polypeptide in a cell as compared control (see page 27, lines 31- page 28, lines 1-2). One of ordinary skill in the art reviewing the teaching of Ko would be motivated to stably activate Zscan4 to further improves the quality and the developmental potency of ES cells. A variety of inducible system suitable for the purpose of enforced expression of gene to study the function of those gene are well-known in the art, including transcription factor-ERT2 fusion protein construct. Storm et al. teaches a stem cell transcription factor-ERT2 fusion protein construct to study forced expression of transcription factor in ES cells. It is further disclosed Nanog estrogen receptor fusion protein (Nanog-ERT2) active in the presence of 40HT [i.e. tamoxifen] and derived ES cell transfectants expressing Nanog-ERT2") (see page 6270 col 1 para 3, figure 5B). It is relevant to point out in absence of 40HT approximately 50% cells express alkaline phosphatase in Storm et al that is enhanced to -80% alkaline phosphatase expressing cells in presence of 40HT (see figure 5B, see below). 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

It is apparent from above that transfectants expressing Nanog-ERT2 in medium without tamoxifen also shows about 50% cells expressing the transgene (alkaline phosphatase). A person of ordinary skill in the art seeking to activate ZSCAN4 in ES cells would be motivated to combine the teachings of Ko et al. by fusing the human ZSCAN4 or ZSCAN4a (100% sequence identity to aa 1-504 or aa 1 to 434 that has 100% sequence identity to SEQ ID NO 22 and 23  of Ko respectively) with ERT2 (99% sequence identity to amino acid residue 505-823 and 435-750  of SEQ ID NO: 22 and 23 respectively) with ERT2 as disclosed by Storm, to study the stable activation of ZSCAN-ERT2 in ES cells to study the pluripotency and potency of ES following enforced expression of ZSCAN4 in presence and/or absence of tamoxifen, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Absent evidence of any unexpected result, contrary to applicant’s argument one of ordinary skill in the art would be motivated to modify the nucleic acid disclosed in Ko to overexpress ZSCAN4 in more cells in presence and/or absence of tamoxifen for maintaining pluripotency as contemplated by Ko. The identification of Zscan4 as in Ko as a key intrinsic factor regulating ES cell pluripotency and subsequent study of stable expression of Zscan-4 ERT would define how stable expression of Zcan is regulated in maintaining pluripotency of ES cells. One of ordinary skill in the art would have reasonable expectation of success to transfecting embryonic stem cells with vector encoding Zscan-ERT2 and culturing said transfected cells show about greater number of Zscan4 positive ES cells.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Claim Objections

Claim 26 and 27 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant, the active method steps of claim 25 is essentially same as recited in claims 26 and 26. Given the starting stem cell is transfected with an expression construct and is cultured in a generic medium lacking tamoxifen such that Zscan-4 –ERT2 is expressed  as explicitly recited in claim 25 is same as one recited in claims 26 and 27, therefore,  scope of method  of claim 26 and 27 must necessarily be same as recited in claim 25. Appropriate correction, amendment and/or clarification is required. 

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632